Judgment, Supreme Court, New York County (Juanita Bing Newton, J., at suppression hearing; Harold Rothwax, J., at jury trial and sentence), rendered April 19, 1995, convicting defendant of two counts of robbery in the first degree and one count of attempted robbery in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 10 to 20 years on each first-degree robbery conviction and 5 to 10 years on the attempted first-degree robbery conviction, unanimously affirmed.
Defendant’s motion to suppress identification was properly denied. The suppression court properly concluded that the on-*114the-scene identifications were spontaneous and not the result of any undue suggestiveness (see, People v Kirkland, 192 AD2d 414, lv denied 81 NY2d 1075). Defendant failed to preserve his present claim that the People failed to meet their burden of going forward on this issue, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the testifying officers provided ample evidence of the nature of the identifications.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We perceive no basis to disturb the credibility findings of the jury.
The totality of the record indicates that defendant’s trial counsel provided meaningful representation (People v Benevento, 91 NY2d 708). The claimed errors by trial counsel could not have deprived defendant of a fair trial.
By failing to object or by making general objections, defendant has not preserved his remaining claims and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, J. P., Wallach, Williams and Saxe, JJ.